CHRISTIAN, J.
The offense is murder; the punishment, confinment in the penitentiary for 50 years.
The record is before us without a statement of facts or bills of exceptions. No question is presented for review.
The trial court failed to make application of the Indeterminate Sentence Law. The judgment and sentence are reformed, in order that it may be shown that appellant is condemned to confinement in the penitentiary for not less than 2 nor more than 50 years.
As reformed, the judgment is affirmed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Grimi-n'al Appeals and approved by the court.